Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   ALLOWANCE
                                       EXAMINER'S AMENDMENT 
1.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
  - Replace claim 1 in its entirety with the following:
     -- 1. (Currently amended) A refrigerant manifold comprising: 
          a first plate; and 
          a second plate coupled with the first plate to define a plurality of channels for directing a flow of refrigerant through the refrigerant manifold, wherein the first plate and the second plate define a plurality of plugs and a plurality of sockets, and wherein the plurality of sockets are configured to couple to the plurality of plugs such that the plurality of sockets and the plurality of plugs together define the plurality of channels for directing the flow of refrigerant, the plurality of channels being integrally formed into the plurality of plugs and the plurality of sockets, and wherein the plurality of channels direct the flow of refrigerant through the plurality of sockets and the plurality of plugs, and wherein a coupling of the plurality of plugs to the plurality of sockets provides a retaining force configured to at least partially couple the first plate to the second plate. --
 
      - Replace claim 16 in its entirety with the following:
           -- 16. (Currently amended) A vehicle comprising: 
         a heat pump system comprising: 
         a refrigerant manifold comprising a first plate and a second plate wherein the first plate defines a first plurality of grooves, and wherein the second plate defines a second plurality of grooves, and wherein the first plate and the second plate coupled together at least partially define a plurality of channels from the first plurality of grooves and the second plurality of grooves, and wherein the plurality of channels are configured to direct a flow of refrigerant through the heat pump system; 
         a plurality of plugs and sockets defined on the first plate and the second plate, wherein the plurality of sockets and configured to couple to the plurality of plugs such that the plurality of sockets and plurality of plugs together at least partially define the plurality of channels for directing the flow of refrigerant, the plurality of channels being at least partially integrally formed into the plurality of sockets and the plurality of plugs, and wherein the plurality of channels direct the flow of refrigerant through the plurality of sockets and the plurality of plugs, and wherein a coupling of the plugs to the sockets provides an interface with a friction force, and wherein the friction force provides a retaining force configured to at least partially coupled the first plate to the second plate; and 
        an auxiliary module fluidly coupled to the refrigerant manifold. --  
2.    Claims 1-5 and 7-21 are allowable while 6 is cancelled. 
3.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a the plurality of channels being integrally formed into the plurality of plugs and the plurality of sockets, and wherein the plurality of channels direct the flow of refrigerant through the plurality of sockets and the plurality of plugs, and wherein the coupling of the plurality of plugs to the plurality of sockets provides a retaining force configured to at least partially couple the first plate to the second plate.  
4.       Closest prior art: Calderone (US 2019/0039440) discloses a refrigerant manifold (702; Figs. 12-15) comprising: a first plate (702a); and a second plate (702c) coupled with the first plate (702a) to define a plurality of channels (738, 722, 724; Fig. 13) for directing a flow of refrigerant through the refrigerant manifold (702).
         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                

                                                   Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763